Citation Nr: 1532950	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lower extremity radiculopathy to include secondary to a lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.  
 
The United States Court of Appeals for Veterans Claims has found that this matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this regard, service connection for a lumbar strain was granted in an April 2003 rating decision, effective May 21, 2002.  The Veteran filed a Notice of Disagreement in May 2003 and perfected his appeal in March 2004.  In a July 2005 rating decision, the RO increased the evaluation of this disorder to 20 percent, effective April 19, 2005.  

In June 2014, the Veteran and his spouse testified before the undersigned.  A transcript of the hearing was created and associated with the claims file.  In December 2014, the Board denied entitlement to an increased rating for his lumbar strain from May 21, 2002 to July 17, 2014, and remanded the question what initial rating was warranted for a lumbar strain since July 18, 2014.  The Board referred the issue of entitlement to service connection lower extremity radiculopathy secondary to a lumbar strain.     

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a June 2015 joint motion to modify and affirm the Board decision the parties moved, in pertinent part, to have the Court modify the Board's December 2014 decision insomuch as it referred rather than remanded the issue of entitlement to service connection lower extremity radiculopathy secondary to a lumbar strain.  

As noted in the December 2014 remand the issues of entitlement to service connection for a left wrist disability secondary to a fall caused by the service connected lumbar strain, and for a cervical disorder secondary to a lumbar strain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of the joint motion this case is REMANDED for the following action:

After fulling any duty to notify or assist the appellant under the Veterans Claims Assistance Act of 2000 the RO is to adjudicate the appellant's claim of entitlement to service connection for lower extremity radiculopathy secondary to a lumbar strain.  If the claim is denied the RO is to issue a supplemental statement of the case, and provide the appellant a reasonable period of time within which to respond.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



